Title: From John Adams to Richard Rush, 1 June 1814
From: Adams, John
To: Rush, Richard



Dear Sir
Quincy June 1st. 1814

I long to See the narrative of Dr Rush’s Life. I hope it will be printed. The Anecdote relative to me, in 1774, and the Toast ascribed to me, at Mifflins Supper, is so exactly like me at that time, that I dare take my Bible Oath, that it is literally true.
My toast then was, as you Say and I believe, “Cash and Powder to the Yankees.” You ask me what would be my Toast now? I assure you, it would be a devout prayer, “A Restoration of common Sense and natural Feelings to New England.”!
An Anecdote in my turn! In the Same Year 1774, the Legislature of Pensilvania, gave a dinner to the Members of Congress. Strange to tell! Mifflin presided. He was then a mighty clever Fellow. He gave Us a number of Toasts, which I would give Six pence to See again. Among them was One; I cannot recollect it exactly. Somewhat Equivocal; very benevolent in Appearance. The Quakers, among the Assembly Men, who were Sufficiently vetted to Sup with Us, cryed out; “this is not a Toast; it is a prayer; let Us Offer it up!” And they all quaffed their Bumpers as cordially as the best Presbyterian, Congregationalist Anabaptist, or episcopalian of Us all.
Alas! I was then marked as a black Sheep, an Object of Jealousy, to all Parties; except but a very little flock. Suspicion of Sinister Views, of Selfish Motives, and criminal designs have pursued me, through my whole life, and are not yet extinguished!
Whatever anxiety they may have heretofore given me, at present they do but sooth my Sleep.
Kind regards to your Mother, respectful Compliments to your Lady and Sincere Esteem for yourself from

John Adams